

115 HR 5091 IH: Essential Act of 2018
U.S. House of Representatives
2018-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5091IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2018Mr. Budd introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo require the head of each agency to submit a report with respect to nonessential employees after
			 any lapse in appropriations, and for other purposes.
	
 1.Short titleThis Act may be cited as the Essential Act of 2018. 2.Reporting requirement with respect to nonessential employees (a)In generalIn the case of a lapse in appropriations for an agency, not later than 120 days after the date on which such lapse in appropriations ends, the head of such agency shall submit to the Director of the Office of Management and Budget a report on the following:
 (1)The name of each employee of the agency who was furloughed as a result of the lapse in appropriations.
 (2)The job description of each such employee. (3)The rate of basic pay for each such employee.
 (b)Agency definedIn this section, the term agency has the meaning given that term in section 551 of title 5, United States Code. 